Title: From John Adams to Louisa Catherine Johnson Adams, 17 May 1821
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter
Montezillo May 17th. 1821

Last night I received and read your lovely Letter of the 11th: As the three Cantabridgeans were here—they and I and all the family Uncle Aunt and Cousins all enjoyed the Luxury of it at Supper. It made a great impression on all of Us, especially upon George who with great dignity enjoined it upon his Brothers to lay the contents of it to heart.
 We all rejoice in the hope of seeing you in July and Mr Adams in August. Mr Boylston claims a promise of a Visit.
France and all Europe may do as their Wisdom dictates and I hope WE shall have Some of our own. Commerce ought not to be crushed. But Manufactures ought to be encouraged. It may be a nice line to draw between them, so as to do no essential Injury to either, but it may be done. Upon the whole I would stint commerce, rather than Manufactures.
The Neapolitan Bubble is burst, and I fear many others will be. Clear Ideas of the necessary organization of a free government are not yet acquired in Europe and there is no People there, as yet capable of it. Liberty and Popery, cannot live together.
Our American Constitutions, indeed, are still in some respects imperfect deficient and erroneous. They must be amended, or We shall never have either a National or a State Government. All will be Governments merely of exclusive and monopollizing Parties if not Factions. It is certainly difficult to convince The People of the Truth, when it interferes with their Prejudices.
